

	

		II

		109th CONGRESS

		1st Session

		S. 1303

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 23, 2005

			Mr. Rockefeller (for

			 himself, Mr. Reed,

			 Mr. Lautenberg, Mr. Corzine, Mr.

			 Sarbanes, and Mr. Kerry)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Social Security Act to

		  guarantee comprehensive health care coverage for all children born after

		  2006.

	

	

		1.Short title; table of

			 contents; findings

			(a)Short

			 titleThis Act may be cited

			 as the MediKids Health Insurance Act

			 of 2005.

			(b)Table of

			 contentsThe table of

			 contents of this Act is as follows:

				

					Sec. 1. Short title;

				table of contents; findings.

					Sec. 2. Benefits for all children born after

				2006.

						Title XXII—MediKids program

						Sec. 2201. Eligibility.

						Sec. 2202. Benefits.

						Sec. 2203. Premiums.

						Sec. 2204. MediKids Trust Fund.

						Sec. 2205. Oversight and accountability.

						Sec. 2206. Inclusion of

				  care coordination services.

						Sec. 2207. Administration and

				  miscellaneous.

					Sec. 3. MediKids premium.

					Sec. 4. Refundable

				credit for cost-sharing expenses under MediKids program.

					Sec. 5. Report on

				long-term revenues.

				

			(c)FindingsCongress finds the following:

				(1)More than 9 million American children are

			 uninsured.

				(2)Children who are uninsured receive less

			 medical care and less preventive care and have a poorer level of health, which

			 result in lifetime costs to themselves and to the entire American

			 economy.

				(3)Although SCHIP and Medicaid are

			 successfully extending a health coverage safety net to a growing portion of the

			 vulnerable low-income population of uninsured children, they alone cannot

			 achieve 100 percent health insurance coverage for our nation’s children due to

			 inevitable gaps during outreach and enrollment, fluctuations in eligibility,

			 variations in access to private insurance at all income levels, and variations

			 in States ability to provide required matching funds.

				(4)As all segments of society continue to

			 become more transient, with many changes in employment over the working

			 lifetime of parents, the need for a reliable safety net of health insurance

			 which follows children across State lines, already a major problem for the

			 children of migrant and seasonal farmworkers, will become a major concern for

			 all families in the United States.

				(5)The medicare program has successfully

			 evolved over the years to provide a stable, universal source of health

			 insurance for the nation’s disabled and those over age 65, and provides a

			 tested model for designing a program to reach out to America’s children.

				(6)The problem of insuring 100 percent of all

			 American children could be gradually solved by automatically enrolling all

			 children born after December 31, 2006, in a program modeled after Medicare (and

			 to be known as MediKids), and allowing those children to be

			 transferred into other equivalent or better insurance programs, including

			 either private insurance, SCHIP, or Medicaid, if they are eligible to do so,

			 but maintaining the child’s default enrollment in MediKids for any times when

			 the child’s access to other sources of insurance is lost.

				(7)A family’s freedom of choice to use other

			 insurers to cover children would not be interfered with in any way, and

			 children eligible for SCHIP and Medicaid would continue to be enrolled in those

			 programs, but the underlying safety net of MediKids would always be available

			 to cover any gaps in insurance due to changes in medical condition, employment,

			 income, or marital status, or other changes affecting a child’s access to

			 alternate forms of insurance.

				(8)The MediKids program can be administered

			 without impacting the finances or status of the existing Medicare

			 program.

				(9)The MediKids benefit package can be

			 tailored to the special needs of children and updated over time.

				(10)The financing of the program can be

			 administered without difficulty by a yearly payment of affordable premiums

			 through a family’s tax filing (or adjustment of a family’s earned income tax

			 credit).

				(11)The cost of the program will gradually rise

			 as the number of children using MediKids as the insurer of last resort

			 increases, and a future Congress always can accelerate or slow down the

			 enrollment process as desired, while the societal costs for emergency room

			 usage, lost productivity and work days, and poor health status for the next

			 generation of Americans will decline.

				(12)Over time 100 percent of American children

			 will always have basic health insurance, and we can therefore expect a

			 healthier, more equitable, and more productive society.

				2.Benefits for all

			 children born after 2006

			(a)In

			 generalThe

			 Social Security Act is amended by

			 adding at the end the following new title:

				

					XXIIMediKids program

						2201.Eligibility

							(a)Eligibility of

				individuals born after December 31, 2006; all children under 23 years of age in

				fifth yearAn individual who

				meets the following requirements with respect to a month is eligible to enroll

				under this title with respect to such month:

								(1)Age

									(A)First

				yearAs of the first day of

				the first year in which this title is effective, the individual has not

				attained 6 years of age.

									(B)Second

				yearAs of the first day of

				the second year in which this title is effective, the individual has not

				attained 11 years of age.

									(C)Third

				yearAs of the first day of

				the third year in which this title is effective, the individual has not

				attained 16 years of age.

									(D)Fourth

				yearAs of the first day of

				the fourth year in which this title is effective, the individual has not

				attained 21 years of age.

									(E)Fifth and

				subsequent yearsAs of the

				first day of the fifth year in which this title is effective and each

				subsequent year, the individual has not attained 23 years of age.

									(2)CitizenshipThe individual is a citizen or national of

				the United States or is permanently residing in the United States under color

				of law.

								(b)Enrollment

				processAn individual may

				enroll in the program established under this title only in such manner and form

				as may be prescribed by regulations, and only during an enrollment period

				prescribed by the Secretary consistent with the provisions of this section.

				Such regulations shall provide a process under which—

								(1)individuals who are born in the United

				States after December 31, 2006, are deemed to be enrolled at the time of birth

				and a parent or guardian of such an individual is permitted to pre-enroll in

				the month prior to the expected month of birth;

								(2)individuals who are born outside the United

				States after such date and who become eligible to enroll by virtue of

				immigration into (or an adjustment of immigration status in) the United States

				are deemed enrolled at the time of entry or adjustment of status;

								(3)eligible individuals may otherwise be

				enrolled at such other times and manner as the Secretary shall specify,

				including the use of outstationed eligibility sites as described in section

				1902(a)(55)(A) and the use of presumptive eligibility provisions like those

				described in section 1920A; and

								(4)at the time of automatic enrollment of a

				child, the Secretary provides for issuance to a parent or custodian of the

				individual a card evidencing coverage under this title and for a description of

				such coverage.

								The provisions of section 1837(h)

				apply with respect to enrollment under this title in the same manner as they

				apply to enrollment under part B of title XVIII. An individual who is enrolled

				under this title is not eligible to be enrolled under an MA or MA–PD plan under

				part C of title XVIII.(c)Date coverage

				begins

								(1)In

				generalThe period during

				which an individual is entitled to benefits under this title shall begin as

				follows, but in no case earlier than January 1, 2007:

									(A)In the case of an individual who is

				enrolled under paragraph (1) or (2) of subsection (b), the date of birth or

				date of obtaining appropriate citizenship or immigration status, as the case

				may be.

									(B)In the case of another individual who

				enrolls (including pre-enrolls) before the month in which the individual

				satisfies eligibility for enrollment under subsection (a), the first day of

				such month of eligibility.

									(C)In the case of another individual who

				enrolls during or after the month in which the individual first satisfies

				eligibility for enrollment under such subsection, the first day of the

				following month.

									(2)Authority to

				provide for partial months of coverageUnder regulations, the Secretary may, in

				the Secretary’s discretion, provide for coverage periods that include portions

				of a month in order to avoid lapses of coverage.

								(3)Limitation on

				paymentsNo payments may be

				made under this title with respect to the expenses of an individual enrolled

				under this title unless such expenses were incurred by such individual during a

				period which, with respect to the individual, is a coverage period under this

				section.

								(d)Expiration of

				eligibilityAn individual’s

				coverage period under this section shall continue until the individual’s

				enrollment has been terminated because the individual no longer meets the

				requirements of subsection (a) (whether because of age or change in immigration

				status).

							(e)Entitlement to

				MediKids benefits for enrolled individualsAn individual enrolled under this title is

				entitled to the benefits described in section 2202.

							(f)Low-Income

				information

								(1)Inquiry of

				incomeAt the time of

				enrollment of a child under this title, the Secretary shall make an inquiry as

				to whether the family income (as determined for purposes of section 1905(p)) of

				the family that includes the child is within any of the following income

				ranges:

									(A)Up to 150 percent

				of povertyThe income of the

				family does not exceed 150 percent of the poverty line for a family of the size

				involved.

									(B)Between 150 and

				200 percent of povertyThe

				income of the family exceeds 150 percent, but does not exceed 200 percent, of

				such poverty line.

									(C)Between 200 and

				300 percent of povertyThe

				income of the family exceeds 200 percent, but does not exceed 300 percent, of

				such poverty line.

									(2)CodingIf the family income is within a range

				described in paragraph (1), the Secretary shall encode in the identification

				card issued in connection with eligibility under this title a code indicating

				the range applicable to the family of the child involved.

								(3)Provider

				verification through electronic systemThe Secretary also shall provide for an

				electronic system through which providers may verify which income range

				described in paragraph (1), if any, is applicable to the family of the child

				involved.

								(g)ConstructionNothing in this title shall be construed as

				requiring (or preventing) an individual who is enrolled under this title from

				seeking medical assistance under a State medicaid plan under title XIX or child

				health assistance under a State child health plan under title XXI.

							2202.Benefits

							(a)Secretarial

				specification of benefit package

								(1)In

				generalThe Secretary shall

				specify the benefits to be made available under this title consistent with the

				provisions of this section and in a manner designed to meet the health needs of

				enrollees.

								(2)UpdatingThe Secretary shall update the

				specification of benefits over time to ensure the inclusion of age-appropriate

				benefits to reflect the enrollee population.

								(3)Annual

				updatingThe Secretary shall

				establish procedures for the annual review and updating of such benefits to

				account for changes in medical practice, new information from medical research,

				and other relevant developments in health science.

								(4)InputThe Secretary shall seek the input of the

				pediatric community in specifying and updating such benefits.

								(5)Limitation on

				updatingIn no case shall

				updating of benefits under this subsection result in a failure to provide

				benefits required under subsection (b).

								(b)Inclusion of

				certain benefits

								(1)Medicare core

				benefitsSuch benefits shall

				include (to the extent consistent with other provisions of this section) at

				least the same benefits (including coverage, access, availability, duration,

				and beneficiary rights) that are available under parts A and B of title

				XVIII.

								(2)All required

				Medicaid benefitsSuch

				benefits shall also include all items and services for which medical assistance

				is required to be provided under section 1902(a)(10)(A) to individuals

				described in such section, including early and periodic screening, diagnostic

				services, and treatment services.

								(3)Inclusion of

				prescription drugsSuch

				benefits also shall include (as specified by the Secretary) benefits for

				prescription drugs and biologicals which are not less than the benefits for

				such drugs and biologicals under the standard option for the service benefit

				plan described in section 8903(1) of title 5, United States Code, offered

				during 2005.

								(4)Cost-sharing

									(A)In

				generalSubject to

				subparagraph (B), such benefits also shall include the cost-sharing (in the

				form of deductibles, coinsurance, and copayments) which is substantially

				similar to such cost-sharing under the health benefits coverage in any of the

				four largest health benefits plans (determined by enrollment) offered under

				chapter 89 of title 5, United States Code, and including an out-of-pocket limit

				for catastrophic expenditures for covered benefits, except that no cost-sharing

				shall be imposed with respect to early and periodic screening and diagnostic

				services included under paragraph (2).

									(B)Reduced

				cost-sharing for low income childrenSuch benefits shall provide that—

										(i)there shall be no cost-sharing for children

				in families the income of which is within the range described in section

				2201(f)(1)(A);

										(ii)the cost-sharing otherwise applicable shall

				be reduced by 75 percent for children in families the income of which is within

				the range described in section 2201(f)(1)(B); or

										(iii)the cost-sharing otherwise applicable shall

				be reduced by 50 percent for children in families the income of which is within

				the range described in section 2201(f)(1)(C).

										(C)Catastrophic

				limit on cost-sharingFor a

				refundable credit for cost-sharing in the case of cost-sharing in excess of a

				percentage of the individual’s adjusted gross income, see section 36 of the

				Internal Revenue Code of 1986.

									(c)Payment

				scheduleThe Secretary, with

				the assistance of the Medicare Payment Advisory Commission, shall develop and

				implement a payment schedule for benefits covered under this title. To the

				extent feasible, such payment schedule shall be consistent with comparable

				payment schedules and reimbursement methodologies applied under parts A and B

				of title XVIII.

							(d)InputThe Secretary shall specify such benefits

				and payment schedules only after obtaining input from appropriate child health

				providers and experts.

							(e)Enrollment in

				health plansThe Secretary

				shall provide for the offering of benefits under this title through enrollment

				in a health benefit plan that meets the same (or similar) requirements as the

				requirements that apply to Medicare Advantage plans under part C of title XVIII

				(other than any such requirements that relate to part D of such title). In the

				case of individuals enrolled under this title in such a plan, the payment rate

				shall be based on payment rates provided for under section 1853(c) in effect

				before the date of the enactment of the Medicare Prescription Drug,

				Modernization, and Improvement Act of 2003 (Public Law 108–173), except that

				such payment rates shall be adjusted in an appropriate manner to reflect

				differences between the population served under this title and the population

				under title XVIII.

							2203.Premiums

							(a)Amount of

				monthly premiums

								(1)In

				generalThe Secretary shall,

				during September of each year (beginning with 2006), establish a monthly

				MediKids premium for the following year. Subject to paragraph (2), the monthly

				MediKids premium for a year is equal to 1/12 of the annual

				premium rate computed under subsection (b).

								(2)Elimination of

				monthly premium for demonstration of equivalent coverage (including coverage

				under low-income programs)The amount of the monthly premium imposed

				under this section for an individual for a month shall be zero in the case of

				an individual who demonstrates to the satisfaction of the Secretary that the

				individual has basic health insurance coverage for that month. For purposes of

				the previous sentence enrollment in a medicaid plan under title XIX, a State

				child health insurance plan under title XXI, or under the medicare program

				under title XVIII is deemed to constitute basic health insurance coverage

				described in such sentence.

								(b)Annual

				premium

								(1)National per

				capita averageThe Secretary

				shall estimate the average, annual per capita amount that would be payable

				under this title with respect to individuals residing in the United States who

				meet the requirement of section 2201(a)(1) as if all such individuals were

				eligible for (and enrolled) under this title during the entire year (and

				assuming that section 1862(b)(2)(A)(i) did not apply).

								(2)Annual

				premiumSubject to subsection

				(d), the annual premium under this subsection for months in a year is equal to

				25 percent of the average, annual per capita amount estimated under paragraph

				(1) for the year.

								(c)Payment of

				monthly premium

								(1)Period of

				paymentIn the case of an

				individual who participates in the program established by this title, subject

				to subsection (d), the monthly premium shall be payable for the period

				commencing with the first month of the individual’s coverage period and ending

				with the month in which the individual’s coverage under this title

				terminates.

								(2)Collection

				through tax returnFor

				provisions providing for the payment of monthly premiums under this subsection,

				see section 59B of the Internal Revenue Code of 1986.

								(3)Protections

				against fraud and abuseThe

				Secretary shall develop, in coordination with States and other health insurance

				issuers, administrative systems to ensure that claims which are submitted to

				more than one payor are coordinated and duplicate payments are not made.

								(d)Reduction in

				premium for certain low-Income familiesFor provisions reducing the premium under

				this section for certain low-income families, see section 59B(d) of the

				Internal Revenue Code of 1986.

							2204.MediKids Trust

				Fund

							(a)Establishment of

				Trust Fund

								(1)In

				generalThere is hereby

				created on the books of the Treasury of the United States a trust fund to be

				known as the MediKids Trust Fund (in this section referred to as

				the Trust Fund). The Trust Fund shall consist of such gifts and

				bequests as may be made as provided in section 201(i)(1) and such amounts as

				may be deposited in, or appropriated to, such fund as provided in this

				title.

								(2)PremiumsPremiums collected under section 59B of the

				Internal Revenue Code of 1986 shall be periodically transferred to the Trust

				Fund.

								(3)Transitional

				funding before receipt of premiumsIn order to provide for funds in the Trust

				Fund to cover expenditures from the fund in advance of receipt of premiums

				under section 2203, there are transferred to the Trust Fund from the general

				fund of the United States Treasury such amounts as may be necessary.

								(b)Incorporation of

				provisions

								(1)In

				generalSubject to paragraph

				(2), subsection (b) (other than the last sentence) and subsections (c) through

				(i) of section 1841 shall apply with respect to the Trust Fund and this title

				in the same manner as they apply with respect to the Federal Supplementary

				Medical Insurance Trust Fund and part B, respectively.

								(2)Miscellaneous

				referencesIn applying

				provisions of section 1841 under paragraph (1)—

									(A)any reference in such section to

				this part is construed to refer to title XXII;

									(B)any reference in section 1841(h) to section

				1840(d) and in section 1841(i) to sections 1840(b)(1) and 1842(g) are deemed

				references to comparable authority exercised under this title;

									(C)payments may be made under section 1841(g)

				to the Trust Funds under sections 1817 and 1841 as reimbursement to such funds

				for payments they made for benefits provided under this title; and

									(D)the Board of Trustees of the MediKids Trust

				Fund shall be the same as the Board of Trustees of the Federal Supplementary

				Medical Insurance Trust Fund.

									2205.Oversight and

				accountability

							(a)Periodic GAO

				reportsThe Comptroller

				General of the United States shall periodically submit to Congress reports on

				the operation of the program under this title, including on the financing of

				coverage provided under this title.

							(b)Periodic MedPAC

				reportsThe Medicare Payment

				Advisory Commission shall periodically report to Congress concerning the

				program under this title.

							2206.Inclusion of care

				coordination services

							(a)In

				general

								(1)Program

				authorityThe Secretary,

				beginning in 2007, may implement a care coordination services program in

				accordance with the provisions of this section under which, in appropriate

				circumstances, eligible individuals under section 2201 may elect to have health

				care services covered under this title managed and coordinated by a designated

				care coordinator.

								(2)Administration

				by contractThe Secretary may

				administer the program under this section through a contract with an

				appropriate program administrator.

								(3)CoverageCare coordination services furnished in

				accordance with this section shall be treated under this title as if they were

				included in the definition of medical and other health services under section

				1861(s) and benefits shall be available under this title with respect to such

				services without the application of any deductible or coinsurance.

								(b)Eligibility

				criteria; identification and notification of eligible individuals

								(1)Individual

				eligibility criteriaThe

				Secretary shall specify criteria to be used in making a determination as to

				whether an individual may appropriately be enrolled in the care coordination

				services program under this section, which shall include at least a finding by

				the Secretary that for cohorts of individuals with characteristics identified

				by the Secretary, professional management and coordination of care can

				reasonably be expected to improve processes or outcomes of health care and to

				reduce aggregate costs to the programs under this title.

								(2)Procedures to

				facilitate enrollmentThe

				Secretary shall develop and implement procedures designed to facilitate

				enrollment of eligible individuals in the program under this section.

								(c)Enrollment of

				individuals

								(1)Secretary’s

				determination of eligibilityThe Secretary shall determine the

				eligibility for services under this section of individuals who are enrolled in

				the program under this section and who make application for such services in

				such form and manner as the Secretary may prescribe.

								(2)Enrollment

				period

									(A)Effective date

				and durationEnrollment of an

				individual in the program under this section shall be effective as of the first

				day of the month following the month in which the Secretary approves the

				individual’s application under paragraph (1), shall remain in effect for one

				month (or such longer period as the Secretary may specify), and shall be

				automatically renewed for additional periods, unless terminated in accordance

				with such procedures as the Secretary shall establish by regulation. Such

				procedures shall permit an individual to disenroll for cause at any time and

				without cause at re-enrollment intervals.

									(B)Limitation on

				reenrollmentThe Secretary

				may establish limits on an individual’s eligibility to reenroll in the program

				under this section if the individual has disenrolled from the program more than

				once during a specified time period.

									(d)ProgramThe care coordination services program

				under this section shall include the following elements:

								(1)Basic care

				coordination services

									(A)In

				generalSubject to the

				cost-effectiveness criteria specified in subsection (b)(1), except as otherwise

				provided in this section, enrolled individuals shall receive services described

				in section 1905(t)(1) and may receive additional items and services as

				described in subparagraph (B).

									(B)Additional

				benefitsThe Secretary may

				specify additional benefits for which payment would not otherwise be made under

				this title that may be available to individuals enrolled in the program under

				this section (subject to an assessment by the care coordinator of an

				individual’s circumstance and need for such benefits) in order to encourage

				enrollment in, or to improve the effectiveness of, such program.

									(2)Care

				coordination requirementNotwithstanding any other provision of this

				title, the Secretary may provide that an individual enrolled in the program

				under this section may be entitled to payment under this title for any

				specified health care items or services only if the items or services have been

				furnished by the care coordinator, or coordinated through the care coordination

				services program. Under such provision, the Secretary shall prescribe

				exceptions for emergency medical services as described in section 1852(d)(3),

				and other exceptions determined by the Secretary for the delivery of timely and

				needed care.

								(e)Care

				coordinators

								(1)Conditions of

				participationIn order to be

				qualified to furnish care coordination services under this section, an

				individual or entity shall—

									(A)be a health care professional or entity

				(which may include physicians, physician group practices, or other health care

				professionals or entities the Secretary may find appropriate) meeting such

				conditions as the Secretary may specify;

									(B)have entered into a care coordination

				agreement; and

									(C)meet such criteria as the Secretary may

				establish (which may include experience in the provision of care coordination

				or primary care physician’s services).

									(2)Agreement term;

				payment

									(A)Duration and

				renewalA care coordination

				agreement under this subsection shall be for one year and may be renewed if the

				Secretary is satisfied that the care coordinator continues to meet the

				conditions of participation specified in paragraph (1).

									(B)Payment for

				servicesThe Secretary may

				negotiate or otherwise establish payment terms and rates for services described

				in subsection (d)(1).

									(C)LiabilityCare coordinators shall be subject to

				liability for actual health damages which may be suffered by recipients as a

				result of the care coordinator’s decisions, failure or delay in making

				decisions, or other actions as a care coordinator.

									(D)TermsIn addition to such other terms as the

				Secretary may require, an agreement under this section shall include the terms

				specified in subparagraphs (A) through (C) of section 1905(t)(3).

									2207.Administration and

				miscellaneous

							(a)In

				generalExcept as otherwise

				provided in this title—

								(1)the Secretary shall enter into appropriate

				contracts with providers of services, other health care providers, carriers,

				and fiscal intermediaries, taking into account the types of contracts used

				under title XVIII with respect to such entities, to administer the program

				under this title;

								(2)beneficiary protections for individuals

				enrolled under this title shall not be less than the beneficiary protections

				(including limits on balance billing) provided medicare beneficiaries under

				title XVIII;

								(3)benefits described in section 2202 that are

				payable under this title to such individuals shall be paid in a manner

				specified by the Secretary (taking into account, and based to the greatest

				extent practicable upon, the manner in which they are provided under title

				XVIII); and

								(4)provider participation agreements under

				title XVIII shall apply to enrollees and benefits under this title in the same

				manner as they apply to enrollees and benefits under title XVIII.

								(b)Coordination

				with Medicaid and SCHIPNotwithstanding any other provision of law,

				individuals entitled to benefits for items and services under this title who

				also qualify for benefits under title XIX or XXI or any other Federally funded

				health care program that provides basic health insurance coverage described in

				section 2203(a)(2) may continue to qualify and obtain benefits under such other

				title or program, and in such case such an individual shall elect

				either—

								(1)such other title or program to be primary

				payor to benefits under this title, in which case no benefits shall be payable

				under this title and the monthly premium under section 2203 shall be zero;

				or

								(2)benefits under this title shall be primary

				payor to benefits provided under such title or program, in which case the

				Secretary shall enter into agreements with States as may be appropriate to

				provide that, in the case of such individuals, the benefits under titles XIX

				and XXI or such other program (including reduction of cost-sharing) are

				provided on a wrap-around basis to the benefits under this

				title.

								.

			(b)Conforming

			 amendments to Social Security Act

			 provisions

				(1)Section 201(i)(1) of the

			 Social Security Act (42 U.S.C.

			 401(i)(1)) is amended by striking or the Federal Supplementary Medical

			 Insurance Trust Fund and inserting the Federal Supplementary

			 Medical Insurance Trust Fund, and the MediKids Trust Fund.

				(2)Section 201(g)(1)(A) of such Act (42 U.S.C.

			 401(g)(1)(A)) is amended by striking and the Federal Supplementary

			 Medical Insurance Trust Fund established by title XVIII and inserting

			 , the Federal Supplementary Medical Insurance Trust Fund, and the

			 MediKids Trust Fund established by title XVIII.

				(c)Maintenance of

			 Medicaid eligibility and benefits for children

				(1)In

			 generalIn order for a State

			 to continue to be eligible for payments under section 1903(a) of the

			 Social Security Act (42 U.S.C.

			 1396b(a))—

					(A)the State may not reduce standards of

			 eligibility, or benefits, provided under its State medicaid plan under title

			 XIX of the Social Security Act or

			 under its State child health plan under title XXI of such Act for individuals

			 under 23 years of age below such standards of eligibility, and benefits, in

			 effect on the date of the enactment of this Act; and

					(B)the State shall demonstrate to the

			 satisfaction of the Secretary of Health and Human Services that any savings in

			 State expenditures under title XIX or XXI of the Social Security Act that results from children

			 enrolling under title XXII of such Act shall be used in a manner that improves

			 services to beneficiaries under title XIX of such Act, such as through

			 expansion of eligibility, improved nurse and nurse aide staffing and improved

			 inspections of nursing facilities, and coverage of additional services.

					(2)MediKids as

			 primary payorIn applying

			 title XIX of the Social Security Act,

			 the MediKids program under title XXII of such Act shall be treated as a primary

			 payor in cases in which the election described in section 2207(b)(2) of such

			 Act, as added by subsection (a), has been made.

				(d)Expansion of

			 medpac membership to 19

				(1)In

			 generalSection 1805(c) of

			 the Social Security Act (42 U.S.C.

			 1395b–6(c)) is amended—

					(A)in paragraph (1), by striking

			 17 and inserting 19; and

					(B)in paragraph (2)(B), by inserting

			 experts in children’s health, after other health

			 professionals,.

					(2)Initial terms of

			 additional members

					(A)In

			 generalFor purposes of

			 staggering the initial terms of members of the Medicare Payment Advisory

			 Commission under section 1805(c)(3) of the Social

			 Security Act (42 U.S.C. 1395b–6(c)(3)), the initial terms of the 2

			 additional members of the Commission provided for by the amendment under

			 subsection (a)(1) are as follows:

						(i)One member shall be appointed for 1

			 year.

						(ii)One member shall be appointed for 2

			 years.

						(B)Commencement of

			 termsSuch terms shall begin

			 on January 1, 2006.

					(3)DutiesSection 1805(b)(1)(A) of such Act (42

			 U.S.C. 1395b–6(b)(1)(A)) is amended by inserting before the semicolon at the

			 end the following: and payment policies under title XXII.

				3.MediKids

			 premium

			(a)General

			 ruleSubchapter A of chapter

			 1 of the Internal Revenue Code of 1986 (relating to determination of tax

			 liability) is amended by adding at the end the following new part:

				

					VIIIMediKids

				premium

						

							Sec. 59B. MediKids

				  premium.

						

						59B.MediKids

				premium

							(a)Imposition of

				taxIn the case of a taxpayer

				to whom this section applies, there is hereby imposed (in addition to any other

				tax imposed by this subtitle) a MediKids premium for the taxable year.

							(b)Individuals

				Subject to premium

								(1)In

				generalThis section shall

				apply to a taxpayer if a MediKid is a dependent of the taxpayer for the taxable

				year.

								(2)MediKidFor purposes of this section, the term

				MediKid means any individual enrolled in the MediKids program

				under title XXII of the Social Security Act.

								(c)Amount of

				premiumFor purposes of this

				section, the MediKids premium for a taxable year is the sum of the monthly

				premiums (for months in the taxable year) determined under section 2203 of the

				Social Security Act with respect to

				each MediKid who is a dependent of the taxpayer for the taxable year.

							(d)Exceptions based

				on adjusted gross income

								(1)Exemption for

				very low-income taxpayers

									(A)In

				generalNo premium shall be

				imposed by this section on any taxpayer having an adjusted gross income not in

				excess of the exemption amount.

									(B)Exemption

				amountFor purposes of this

				paragraph, the exemption amount is—

										(i)$19,245 in the case of a taxpayer having 1

				MediKid,

										(ii)$24,135 in the case of a taxpayer having 2

				MediKids,

										(iii)$29,025 in the case of a taxpayer having 3

				MediKids, and

										(iv)$33,915 in the case of a taxpayer having 4

				or more MediKids.

										(C)Phaseout of

				exemptionIn the case of a

				taxpayer having an adjusted gross income which exceeds the exemption amount but

				does not exceed twice the exemption amount, the premium shall be the amount

				which bears the same ratio to the premium which would (but for this

				subparagraph) apply to the taxpayer as such excess bears to the exemption

				amount.

									(D)Inflation

				adjustment of exemption amountsIn the case of any taxable year beginning

				in a calendar year after 2005, each dollar amount contained in subparagraph (C)

				shall be increased by an amount equal to the product of—

										(i)such dollar amount, and

										(ii)the cost-of-living adjustment determined

				under section 1(f)(3) for the calendar year in which the taxable year begins,

				determined by substituting calendar year 2004 for

				calendar year 1992 in subparagraph (B) thereof.

										If any increase determined under

				the preceding sentence is not a multiple of $50, such increase shall be rounded

				to the nearest multiple of $50.(2)Premium limited

				to 5 percent of adjusted gross incomeIn no event shall any taxpayer be required

				to pay a premium under this section in excess of an amount equal to 5 percent

				of the taxpayer’s adjusted gross income.

								(e)Coordination with

				other provisions

								(1)Not treated as

				medical expenseFor purposes

				of this chapter, any premium paid under this section shall not be treated as

				expense for medical care.

								(2)Not treated as

				tax for certain purposesThe

				premium paid under this section shall not be treated as a tax imposed by this

				chapter for purposes of determining—

									(A)the amount of any credit allowable under

				this chapter, or

									(B)the amount of the minimum tax imposed by

				section 55.

									(3)Treatment under

				subtitle fFor purposes of

				subtitle F, the premium paid under this section shall be treated as if it were

				a tax imposed by section

				1.

								.

			(b)Technical

			 amendments

				(1)Subsection (a) of section 6012 of such Code

			 is amended by inserting after paragraph (9) the following new paragraph:

					

						(10)Every individual liable for a premium under

				section

				59B.

						.

				(2)The table of parts for subchapter A of

			 chapter 1 of such Code is amended by adding at the end the following new

			 item:

					

						

							Part VIII. MediKids

				premium

						

						.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to months beginning after December 2006, in taxable

			 years ending after such date.

			4.Refundable credit for

			 certain cost-sharing expenses under MediKids program

			(a)In

			 generalSubpart C of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 refundable credits) is amended by redesignating section 36 as section 37 and by

			 inserting after section 35 the following new section:

				

					36.Catastrophic limit on

				cost-sharing expenses under MediKids program

						(a)In

				generalIn the case of a

				taxpayer who has a MediKid (as defined in section 59B) at any time during the

				taxable year, there shall be allowed as a credit against the tax imposed by

				this subtitle an amount equal to the excess of—

							(1)the amount paid by the taxpayer during the

				taxable year as cost-sharing under section 2202(b)(4) of the

				Social Security Act, over

							(2)5 percent of the taxpayer’s adjusted gross

				income for the taxable

				year.

							.

			(b)Coordination

			 with other provisionsThe

			 excess described in subsection (a) shall not be taken into account in computing

			 the amount allowable to the taxpayer as a deduction under section 162(l) or

			 213(a).

			(c)Technical

			 amendments

				(1)The table of sections for subpart C of part

			 IV of subchapter A of chapter 1 of such Code is amended by redesignating the

			 item relating to section 36 as an item relating to section 37 and by inserting

			 before such item the following new item:

					

						

							Sec. 36. Catastrophic limit on cost-sharing expenses under

				MediKids

				program.

						

						.

				(2)Paragraph (2) of section 1324(b) of title

			 31, United States Code, is amended by inserting or 36 after

			 section 35.

				(d)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2006.

			5.Report on long-term

			 revenuesWithin one year after

			 the date of the enactment of this Act, the Secretary of the Treasury shall

			 propose a gradual schedule of progressive tax changes to fund the program under

			 title XXII of the Social Security Act,

			 as the number of enrollees grows in the out-years.

		

